Campbell, C. J.
(dissenting). I think that the case before us is one where the equitable remedy is the only adequate one, and that complainant should riot be turned over to a multiplicity of suits at law.- The action of the defendant amounts to a private nuisance, of a provoking as well as serious nature. Giving to every land-owner the largest liberty in the reasonable use of his own pi’emises, there is no principle which will justify him in resorting to measures which are calculated and designed to annoy his neighbors, as well as to reap a profit from their property.
The law has never defined nuisances in such a way as to be exhaustive, for the plain reason that perverse ingenuity can readily devise new means of harm. The general maxim is that every one should so use his own as not to injure his neighbor, and acts that are calculated and intended to provoke or inconvenience others are open to remedy if appreciably serious. There are abundant cases where the grievance is real and severe, for which a judgment in damages would be no redress. There are some cases where a habit of impertinent inquisitiveness and meddling has laid the offender open to criminal punishment as a common nuisance.
All of the rules of law made to redress offensive invasions of private property and rights, short of trespass, go upon the theory that conduct tending to great provocation, unless *69checked by civil remedies, may lead to disturbance. The present case does not differ in principle from any other where exhibitions are profitable and the profits are secured to the owners. This nuisance is one which is chiefly obnoxious from its repetition and continuance, and I think should be restrained by injunction.